Citation Nr: 1719347	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation (claimed as heart problems).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1985 and January 2007 to September 2007, with periods of Army National Guard service from January 1985 to September 2009, including a period of active duty for training (ACDUTRA) in March 2009.  

This appeal is before the Board of Veterans' Appeals (Board) from August 2013 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

After the appeal was certified to the Board, additional VA treatment records were associated with the claims file, but do not relate to or have a bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Neither atrial fibrillation, nor any other chronic heart disorder, began during or was aggravated by active duty service or ACDUTRA, or is related to service in any other way.  

2.  No right shoulder or left knee disability began during or was aggravated by active duty service or ACDUTRA, or is related to service in any other way.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for atrial fibrillation (claimed as heart problems) have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2013 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, the Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in June 2013 and June 2014, and an opinion from a Veteran's Health Administration (VHA) examiner was obtained in August 2016.  These examinations and associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service; the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption of aggravation and, where there is no examination contemporaneous with entry into ACDUTRA, the presumption of soundness, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).  As there is no examination contemporaneous with entry into the Veteran's March 2009 period of ACDUTRA, such presumptions are not applicable to it.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Atrial fibrillation

Service treatment records reflect that in November 1977 the Veteran complained of sharp, stabbing chest pains.  He also complained of chest pain in August 1978 and October 1982.  In October 1981 and April 1982 he complained of a painful chest when he coughed, and in May 1983 he complained of chest and throat burning along with vomiting and dizziness in connection with a viral syndrome.

In July 1983 he complained of chest pains for two days and stated he had a history of chest pains after he would run, with onset in 1978.  He reported that such chest palpations were always sharp and lasted 30 minutes, and that he had increased pain with inspiration, but no shortness of breath.  On electrocardiogram (EKG or ECG), the assessment was sinus brachycardia rate 53, rhythm same, intraventricular conduction delay-type, intermediate; the EKG results are of record.  It was noted that the only other EKG done was in 1978, which was found to be within normal limits.  The diagnosis at the time was costochondritis.  
 
Subsequent to the Veteran's first period of active duty service, a March 1990 Army National Guard examination noted the Veteran had an abnormal heart.  A February 1993 VA treatment record reflects that the Veteran complained of rapid heartbeat and dizziness, was advised to leave work and go to the emergency room, and was kept in the hospital overnight; he was diagnosed with stress-induced atrial fibrillation.  An April 1993 treatment record contains a notation that the Veteran had been hospitalized for two days in February for atrial fibulation.  An April 1993 Army National Guard examination noted he had a history of atrial fibrillation. 

A June 1999 note reflects that the Veteran was using Lanoxin, but that the use was not explained; it was noted that, from chart review, such use was possibly due to paroxysmal atrial fibrillation.  On a June 1999 EKG, sinus rhythm rate was 63, and the assessment was probable left ventricular hypertrophy, consider inferior subepicardial injury and ischemia, advise serial tracings.  On service examination in September 2001, the Veteran reported a history of being hospitalized for irregular heart beat in 1994, and a past history of atrial fibrillation was noted.  A December 2006 EKG was noted to have been abnormal, with abnormal sinus rhythm, possible right atrial abnormality, and possible right ventricular hypertrophy.

During a period of ACDUTRA on March, 14, 2009, the Veteran sought emergency room treatment for feelings of tightness in his chest.  EKG readings, while revealing normal sinus rhythm, revealed T-wave abnormality with possible inferolateral ischemia, and there was an initial assessment of STEMI (ST-segment elevation myocardial infarction).  As a result, he was transferred to a private hospital off-base.  The admission history taken at the private hospital notes that the Veteran awoke that morning and, while in the bathroom doing his morning hygiene routine, had a band-like sense of pressure around his chest associated with dizziness, some nausea, and little difficulty breathing.  The whole episode lasted two minutes and then resolved.  He said he had had many episodes like this before but that this one was a little more intense than the other episodes, and for that reason, he drove himself to the emergency department.  He reported occasional episodes of atrial fibrillation, which went back in sinus rhythm on their own, and noticing an occasional palpation.  It was noted that he had had an EKG, which showed ST abnormalities concerning for a STEMI; however, the physician reviewed this EKG and noted that it was not clearly meeting STEMI criteria, that EKG was repeated, and that there were certainly ST abnormalities but that it was questionable whether these might be early repolarization.  

On exercise cardiolite study the next day, an exercise stress test was performed during which the Veteran had no chest pain or ventricular ectopy.  His baseline EKG had early repolarization changes and inferior T-wave inversion that tended to normalize with exercise.  The impression was that the Veteran demonstrated no evidence of ischemia by exercise stress test.  The conclusion was excellent exercise tolerance without chest pain; resting hypertension with significant hypertension with exercise; no evidence of stress-induced myocardial ischemia; no evidence of definitive prior myocardial infarction, with decrease in the inferior wall consistent with attenuation artifact given and normalization with prone imaging; and left ventricular function low normal at 51% with inferior wall hypokinesis.

Discharge summary included an assessment of chest pain, hypertension, likely sleep apnea, and paroxysmal atrial fibrillation.  

An April 13, 2009, treatment note indicates that the Veteran had been experiencing bouts of paroxysmal atrial fibrillation for several years.  It was noted that he had been was in the emergency room at on March 14, 2009 with complaints of shortness of breath, chest discomfort and sweating, but that subsequent cardiac evaluation was negative, without evidence of coronary artery disease on his tread mill.  The Veteran reported that he had been having daily discomfort in the morning when he woke up that was substernal but nonspecific.  He did not have exercise-related chest discomfort, and was not aware of significant episodes of atrial fibrillation, but did have intermittent palpitations, and no known heart disease otherwise.

On June 2013 VA heart condition examination, the examiner gave a detailed description of the Veteran's medical history and opined that the Veteran's atrial fibrillation was less likely than not incurred in or caused by his period of active service from 1977 to 1985.  The examiner acknowledged the Veteran's in-service treatment for chest pain, but noted that the diagnosis had been costochondritis, with no EKG evidence of atrial fibrillation, and that atrial fibrillation was not diagnosed until many years after this period of active service.  The examiner further found there was no objective evidence of the Veteran having an irregular heartbeat during active duty service in 2007.

In August 2016, a VHA examiner reviewed the record and opined that the Veteran's atrial fibrillation existed prior to his March 2009 ACDUTRA.  The examiner noted the active duty service treatment records from 1978 to 1983; that his reported chest pain during this time was in the setting of an upper respiratory illness; that the July 1983 EKG showed a normal sinus rhythm; and that there was no EKG evidence to support atrial fibrillation.  It was further noted by the VHA examiner that a medical examiner documented atrial fibrillation diagnosed in 1994, and that medical records from the Veteran's family practitioner documented that he was treated with medication for paroxysmal atrial fibrillation.  

The examiner further determined that, with respect to the pre-existing atrial fibrillation, it was unlikely that the Veteran's March 2009 ACDUTRA aggravated this condition.  The March 14, 2009, admission for chest pain and possible ST elevation myocardial infarction only made reference to a prior history of atrial fibrillation.  There was no EKG evidence to support atrial fibrillation as an acute event during that hospitalization.  He exercised 11 minutes and 58 seconds on a treadmill with no complaints of chest pain and no EKG findings of atrial fibrillation during that activity.  The emergency department records at both hospitals, as well as the discharge summary, lacked any notion that atrial fibrillation was observed during the admission, although the treating cardiologist acknowledged a prior history of paroxysmal atrial fibrillation.  

In this case, service connection for atrial fibrillation is not warranted.  The evidence reflects that such atrial fibrillation was not incurred in or related to the Veteran's active service from 1977 to 1985; rather, it began years after this service and preexisted, and was not aggravated by, his subsequent period of ACDUTRA in March 2009.  

While service treatment records from 1977 to 1985 reflect episodes of chest pain, as noted by the June 2013 VA examiner and August 2016 VHA examiner, such chest pains occurred in context of upper respiratory illness or diagnosed costochondritis; EKG at the time showed  a normal sinus rhythm, with no EKG evidence of atrial fibrillation.  These examiners' opinions are consistent with the service treatment records, which contain such EKG evidence and do not document atrial fibrillation or any other chronic cardiovascular disorder. 

Rather, in the 1990s, years after the Veteran's period of active duty service, he began beginning assessed with, and treated for, a heart abnormality, diagnosed as atrial fibrillation.  As this condition did not manifest until this time, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.  Furthermore, as the Veteran's atrial fibrillation was diagnosed or treated at this time, as acknowledged by the August 2016 VHA examiner, it clearly existed prior to his January to September 2007 period of active duty and his period of ACDUTRA in March 2009, and there has been no assertion or evidence to the contrary.  

In this regard, the record does not reflect, and the Veteran has not asserted, that his previously diagnosed paroxysmal atrial fibrillation was incurred, manifested, or worsened in severity during his January to September 2007 period of active duty; again, the June 2007 VA examiner determined that there was no objective evidence of the Veteran having an irregular heart beat during active duty service in 2007.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) (holding that the presumption of soundness under 38 U.S.C. § 1111 is not for application in a service connection claim unless there is "evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  The evidence thus does not demonstrate that his pre-existing atrial fibrillation was aggravated during this period of service.  

Furthermore, the evidence shows that the Veteran's atrial fibrillation was not aggravated by his period of ACDUTRA in March 2009.  The only competent medical opinion on this matter is that of the August 2016 VHA examiner, who determined that it was unlikely that the Veteran's pre-existing atrial fibrillation was aggravated by his March 2009 ACDUTRA.  Again, the examiner explained:  Although the Veteran was hospitalized during that time for chest pain and possible ST elevation myocardial infarction, there was only reference to a prior history of paroxysmal atrial fibrillation and no EKG evidence to support atrial fibrillation as an acute event during that hospitalization; exercise testing produced no chest pain or EKG findings of atrial fibrillation; and all hospital records during that time lack any notion that atrial fibrillation was observed.

The Board finds the VHA examiner's opinion and explanation persuasive and consistent with the 2009 hospital and treatment records.  Again, there is no medical opinion or other competent evidence contradicting this opinion, or otherwise explaining how the Veteran's atrial fibrillation might have been aggravated by his 2009 period of ACDUTRA.  

The Board notes the Veteran's testimony during his December 2015 Board hearing that, during his 1977 to 1985 service, he was treated for rapid and slow heartbeat and, although it was not identified as atrial fibrillation, this was a manifestation of the atrial fibrillation with which he is currently diagnosed.  Also, he testified that in March 2009, while on ACDUTRA, he was hospitalized for an episode of atrial fibrillation.  However, while the Veteran might believe that his treatment during his 1977 to 1985 service and hospitalization in March 2009 was related to manifestations of his atrial fibrillation, he, as a layperson, is not competent to make any such medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed above, the medical opinion evidence of record reflects that the Veteran's in-service treatment and 2009 hospitalization were not related to, and did not have any effect on, his atrial fibrillation, and there is no medical opinion or other competent evidence of record contradicting this evidence. 

Therefore, a preponderance of the evidence is against a finding that atrial fibrillation, or any other chronic heart disorder, began during or was aggravated by active duty service or ACDUTRA or is related to service in any other way.  Accordingly, service connection for atrial fibrillation (claimed as heart problems) must be denied.  
	
Right shoulder and left knee

As reflected in his December 2015 Board hearing testimony, the Veteran asserts that he injured his right shoulder after falling when skiing during his service from 1977 to 1985.  He testified that he saw a doctor and X-rays were taken at that time, and that he was told that he injured a ligament and would have shoulder problems when he got older.  He testified that his shoulder started to bother him again in the early 2000s.  He further testified that he did not aggravate his shoulder problem during his 2007 period of service.  Regarding his knee, he testified that he hurt it in service in the 1980s after slipping on ice, and that he reinjured it during his National Guard service after jumping from a piece of equipment.  The Veteran has not asserted, and the record does not reflect, that any left knee or right shoulder disorder was incurred or aggravated during his period of service in 2007.

Service treatment records reflect that in March 1977 the Veteran was seen for complaints of a swollen clavicle from an injury he reported sustaining in August 1976.  In May 1979, the Veteran was seen for complaints of left knee pain, with no trauma.  June 1981 records reflect treatment for a right knee injury.  On January 1985 examination at separation from service, a normal clinical evaluation of the upper and lower extremities was noted; at the time, the Veteran denied any history of a painful shoulder or trick or locked knee and, despite reporting a history of other medical problems, reported no right shoulder or left knee problems.  

On subsequent service examinations in February 1989, February 1997, and February 1998, a normal clinical evaluation of the upper and lower extremities was again noted; each time, again, the Veteran denied any history of a painful shoulder or trick or locked knee and reported no right shoulder or left knee problems.  

Service department and treatment records beginning in 2003 reflect right shoulder pain and problems, including rotator cuff acromioclavicular (AC) joint ligament repair in January 2003.  They also reflect that the Veteran incurred a right knee injury during a period of ACDUTRA in September 2003, and subsequent treatment for such injury.

On June 2014 VA examination, the examiner reviewed the record, examined the Veteran, and took his history.  The diagnoses were degenerative joint disease of the left knee and right shoulder-rotator impingement status post subacromial decompression.  The examiner opined that neither disorder was related to the Veteran's service, as the current conditions were not same as those for which he was treated in service. 

In this case, the Board finds that service connection is not warranted for a right shoulder or left knee disability.  

Regarding his right shoulder, the Board notes the Veteran's assertion of an injury after falling when skiing during his service from 1977 to 1985, after which he saw a doctor, X-rays were taken, and he was told that he injured a ligament.  However, regarding any treatment for right shoulder problems during this period, service treatment records only reflect that in March 1977 the Veteran was seen for complaints of a swollen clavicle from an injury he reported sustaining in August 1976; in this regard, such treatment records reflect treatment on numerous occasions for other medical issues, and there is no indication that they are incomplete.  Moreover, on January 1985 separation examination, the Veteran denied any history of a painful shoulder and reported no right shoulder problems.  Thus, the Board does not find the Veteran's report of an in-service skiing accident and torn right shoulder ligament to be credible.  

The only credible evidence of any right shoulder problems in service from 1977 to 1985 is the March 1977 treatment.  The June 2014 VA examiner, after reviewing the record, examining the Veteran, and diagnosing right shoulder-rotator impingement status post subacromial decompression, determined that such current disability was not the same shoulder problems for which he was treated in service.  There is no competent evidence suggesting any link between the Veteran's March 1977 swollen clavicle and his right shoulder disability over 20 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).

Regarding the Veteran's left knee, the Board notes his assertion that he hurt it in service in the 1980s after slipping on ice, and that he reinjured it during his National Guard service.  However, again, the only documentation of any left knee problems in service is the May 1979 note that the Veteran was seen for complaints of left knee pain, with no trauma; as explained by the June 2014 VA examiner, this left knee problem is unrelated to the Veteran's currently diagnosed left knee degenerative joint disease.  There are no other complaints or findings related to left knee pain or problems in service and the Veteran reported having no history of any such problems at separation from service in January 1985.  Again, service treatment records reflect a right knee twisting injury resulting in a medial collateral ligament (MCL) sprain in June 1981.  Thus, the Board does not find the Veteran's account of his left knee in-service injury to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history).

Also, while the Veteran has made assertions of left knee pain since separation from service in 1985, the Board finds these not to be credible; he reported no such knee problems, and no left knee problems were found, on service examinations in February 1989, February 1997, and February 1998.  

Moreover, again, while the Veteran has asserted that he reinjured his left knee during his National Guard service, service department records reflect that he incurred a right knee injury during a period of ACDUTRA in September 2003; they reflect no left knee injury during ACDUTRA.  In this regard, there is no service connection claim for any right knee disability on appeal.  The Veteran is free to file a claim for such if he so chooses.

Finally, as no arthritis of the left knee or right shoulder have been shown to have manifested until years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.  

Therefore, a preponderance of the evidence is against a finding that any right shoulder or left knee disability began during or was aggravated by active duty service or ACDUTRA, or is related to service in any other way.  Accordingly, service connection for a right shoulder disability and left knee disability must be denied.  


ORDER

Service connection for atrial fibrillation (claimed as heart problems) is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


